Citation Nr: 0631315	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-13 315	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right arm 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right hip 
disorder.

5.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran had active service from June 1942 to January 
1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  During the pendency of the 
veteran's appeal, the claim was transferred to the RO in 
Detroit, Michigan.  In August 2004, the Board remanded the 
case to the RO for additional development. 

In a July 2005 decision, the Board denied the service 
connection claims.  The veteran appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(Court).  In May 2006, the Court vacated the Board's decision 
and remanded the matter to the Board for action in compliance 
with a May 2006 Joint Motion for Remand to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2006 Joint Motion for Remand to the Board, it was 
indicated that the January 2005 VA examination and medical 
opinion were inadequate in this case.  The veteran should be 
afforded a new VA examination in compliance with VA's duty to 
assist.  See The Veterans Claims Assistance Act (VCAA).  

Specifically, the examiner should be requested to determine 
whether the veteran has current disabilities of the right 
shoulder, right arm, right knee, right hip, and neck, and, if 
so, if it is at least as likely as not that they are 
etiologically related to service.  (The Board notes 
parenthetically, that the Joint Motion utilizes the phrase 
"more likely than not related"; however, this is a higher 
legal standard than required to render a favorable decision 
in this case.)

The examiner should specifically address the veteran's 
history of being aboard a ship during service which was 
torpedoed and sank, which required him to spend two weeks on 
a lifeboat, and, which, he contends resulted in injuries 
resulting in lasting residuals to the right shoulder, right 
arm, right knee, right hip, and neck.  In addition, the 
veteran's history of a post-service history of being in a 
motorcycle accident in June 1967 which resulted in injuries 
to the right shoulder, right arm, right lower leg, and right 
hip, should be addressed. 

The veteran is invited to submit additional evidence and 
argument to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  X-rays 
should be taken.  Any other indicated tests 
should be accomplished.  

The examiner should be requested to determine 
whether the veteran has current disabilities 
of the right shoulder, right arm, right knee, 
right hip, and neck, and, if so, if it is at 
least as likely as not that they are 
etiologically related to service.  

The examiner should specifically address the 
veteran's history of being aboard a ship 
during service which was torpedoed and sank, 
which required him to spend two weeks on a 
lifeboat, and, which, he contends resulted in 
injuries resulting in lasting residuals to 
the right shoulder, right arm, right knee, 
right hip, and neck.  In addition, the 
veteran's history of a post-service 
motorcycle accident in June 1967 which 
resulted in injuries to the right shoulder, 
right arm, right lower leg, and right hip, 
should be addressed.  

A rationale for any opinion expressed should 
be provided.

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).



